                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 MOLINA HEALTHCARE OF UTAH, INC.                     MEMORANDUM DECISION AND
                                                     ORDER
                         Plaintiff,
 v.

 TODD E. KISER, in his capacity as the               Case No. 2:19-cv-00025-DB
 Liquidator of Arches Mutual Insurance
 Company,                                            District Judge Dee Benson
                      Defendant.


        Before the court is Defendant’s Motion to Dismiss or Stay Proceeding. (Dkt. No. 9.)

The Motion has been fully briefed by the parties, and the court has considered the arguments set

forth in those filings. Pursuant to civil rule 7-1(f) of the U.S. District Court for the District of

Utah Rules of Practice, the court elects to determine the motion on the basis of the written

memoranda and finds that oral argument would not be helpful or necessary. DUCivR 7-1(f).

        This action arises from a liquidation proceeding for Arches Mutual Insurance Company,

an insolvent former health maintenance organization, currently pending in the Third Judicial

District Court in Salt Lake County, State of Utah, Case No. 150907803. That state court action

has been proceeding for over three years. Plaintiff Molina Healthcare of Utah filed its Complaint

for declaratory relief in this court on January 10, 2019, arguing that the assessment that

Defendant Todd E. Kiser, in his capacity as Liquidator of Arches, seeks to make against Molina

is preempted by federal Medicare law. (Dkt. No. 2.) On February 26, 2019 Defendant moved

the court to dismiss, or in the alternative, stay this action, in accordance with the Declaratory

Judgment Act and the McCarran-Ferguson Act. (Dkt. No. 9.)
       The Declaratory Judgment Act provides that “[i]n a case of actual controversy within its

jurisdiction, ... any [U.S.] court, upon the filing of an appropriate pleading, may declare the rights

and other legal relations of any interested party seeking such declaration, whether or not further

relief is or could be sought.” 28 U.S.C. § 2201(a) (emphasis added). “Because of the Act’s use

of the word ‘may,’ ... courts have the power, but not the duty, to hear claims for declaratory

judgment.” Mid-Continent Cas. Co. v. Village at Deer Creek Homeowners Ass'n, Inc., 685 F.3d

977, 980 (10th Cir. 2012). Accordingly, the court enjoys “unique and substantial discretion in

determining whether to declare the rights of litigants” under the Declaratory Judgment Act.

United States v. City of Las Cruces, 289 F.3d 1170, 1179-80 (10th Cir. 2002).

       The Tenth Circuit has provided five factors for trial judges to use when deciding whether

to hear a case under the Declaratory Judgment Act: 1) whether a declaratory action would settle

the controversy; 2) whether it would serve a useful purpose in clarifying the legal relations at

issue; 3) whether the declaratory remedy is being used merely for the purpose of “procedural

fencing” or “to provide an arena for the race to res judicata”; 4) whether use of a declaratory

action would increase friction between our federal and state courts and improperly encroach

upon state jurisdiction; and 5) whether there is an alternative remedy which is better or more

effective. State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 983 (10th Cir. 1994).

       Regarding the first and second Mhoon factors, “whether the declaratory judgment settles

a controversy and clarifies the legal relationships at issue [hinges] on the overall question of

whether the controversy would be better settled in state court.” See City of Las Cruces, 289 F.3d

at 1187. The court agrees with Defendant that it should not entertain this action where the same

fact-dependent issues are likely to be decided in the pending state court proceeding. The state

court proceeding includes all of the affected HMOs, in addition to Molina Healthcare.




                                                                                                     2
Accordingly, this controversy would be more appropriately addressed in the state court

proceeding. As to the third factor, the Tenth Circuit has “recognized ‘procedural fencing’ and ‘a

race to res judicata’ where an identical or substantially similar action is proceeding in state

court,” Ace Am. Ins. Co. v. Dish Network, LLC, No. 13-cv-560–REB–MEH, 2014 WL 811993, at

*18 (D.Colo. Mar. 3, 2014) (citing Franklin Life Ins. Co. v. Johnson, 157 F.2d 653, 656 (10th

Cir.1946)), which is also a factor here. As to the fourth factor, the McCarran-Ferguson doctrine

weighs heavily against this court interfering with the State of Utah’s regulation of the business of

insurance under these circumstances. As to the fifth factor, the court holds that the state court

proceeding is the better avenue to effectively and efficiently address the issues presented in the

instant case.

                                          CONCLUSION

       For the foregoing reasons, the court elects to abstain from hearing this declaratory

judgment action. Defendant’s Motion to Dismiss is hereby GRANTED, and this action is

DISMISSED WITHOUT PREJUDICE.

       Signed June 3, 2019.

                                              BY THE COURT


                                              ________________________________________
                                                  District Judge Dee Benson




                                                                                                     3
